Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Claims 1, 3-6 are pending.
Any rejection from the previous office action, which is not restated herein is withdrawn.

Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations wherein said lung cancers are those “differentiated’ which renders the claim vague and indefinite.  The recitation "differentiated" is a relative term; and it is not clear what “differentiated” means. Neither is defined by the specification. Accordingly, one of ordinary skill in the art would not be apprised of the metes and bounds of the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claim(s) 1, 3, 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN102000051A, PTO-1449; used English Translation in the rejection), in view of Tsai et al. (Molecular Pharmaceutics, Vol. 10, No. 5,05, 2013-04-05, ISSN: 1543-8384, pages 1890-1900, PTO-1449), in view of Zhang et al. (WO 2016/082703, used English Equivalent US 10,314,806 in the rejection), and as evidenced by MASARU et al. (JP2007131604, PTO-1449, used English Translation in the rejection).
Chen et al. discloses that intraperitoneal injection administration of 5-caffeoylquinic acid (chlorogenic acid, see para [0039]) 100 mg/kg, 40 mg/kg, 50 mg/kg (see para [0080]) can significantly inhibit the growth of Lewis lung cancer in mice, and effectively inhibit the metastasis of lung cancer lesions; the dosage ranges from 0.1 to 50 mg/kg i.e which encompasses or reads on instant dosage). See paras [0081]-[0084], [0093]; Table 1. It is taught that 5-caffeoylquinic acid has significant anti-tumor effect, can be used for preparing pharmaceutical preparations for treating and/or preventing malignant tumors such as lung adenocarcinoma and small cell lung cancer (see para [0005]), and has remarkable curative effect. See para [0093]. The dosage forms containing 5-caffeoylquinic acid (chlorogenic acid) can be in the form of tablets, capsules, injections. See para [0019]. Tablets, capsules containing 0.5 g of 5-caffeoylquinic acid (chlorogenic acid) is taught. See paras [0061]-[0067]. 
Chen et al. does not explicitly teach treating lung cancer metastasis where the lung cancer metastasis is brain or bone metastasis or lymph node metastasis.
Tsai et al. discloses that patients suffering from lung adenocarcinoma usually have metastatic symptoms. The mechanism of cinnamic acid derivatives on the invasion of human lung adenocarcinoma A549 cells (non-small cell) was studied, and the results showed that caffeic acid, chlorogenic acid (CHA) and ferulic acid can be used as potential inhibitors of the invasive behavior of human lung adenocarcinoma cells (see abstract) i.e Tsai et al. teach that chlorogenic acid can block the metastasis of human lung adenocarcinoma cells. See abstract. Tsai et al. teaches that CHA is a potential is potential inhibitor on various behaviors including MPP’s expression, adhesion and migration of human lung adenocarcinoma cells; and in all tests cells (human lung adenocarcinoma A549 cells) were treated with 100, 150, 200 µmoles of CHA (see page 1893, right hand column, under Results). See page 1898, left hand column, para 1.
Zhang et al. teaches treating Lewis lung cancer by administering chlorogenic acid. See Example3, mice transplanted with Lewis lung cancer treated with chlorogenic acid; claims 9, 11; dosage of injection is 2-4 mg/kg for human (see column 2, lines 15-24). It is taught that in mice the dosage groups of 10 mg/kg-60 mg/kg, the inhibitory action is obvious. See column 5, lines 24-30.
MASARU et al. teaches that chlorogenic acid is a cancer metastasis inhibitor. See claims; abstract.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally or by injection a composition comprising an effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis because 1) Chen et al. discloses that intraperitoneal injection administration of 5-caffeoylquinic acid (chlorogenic acid, see para [0039]) 100 mg/kg, 40 mg/kg, 50 mg/kg (see para [0080]) can significantly inhibit the growth of Lewis lung cancer in mice, and effectively inhibit the metastasis of lung cancer lesions; the dosage ranges from 0.1 to 50 mg/kg i.e which encompasses or reads on instant dosage); 2) Zhang et al. teaches treating Lewis lung cancer by administering chlorogenic acid (see Example3, mice transplanted with Lewis lung cancer treated with chlorogenic acid; claims 9, 11; dosage of injection is 2-4 mg/kg for human is taught (see column 2, lines 15-24); 3) Tsai et al. teaches that patients suffering from lung adenocarcinoma usually have metastatic symptoms; Tsai et al. teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma, and 4) MASARU et al. teaches that chlorogenic acid is a cancer metastasis inhibitor. One of ordinary skill in the art would have been motivated to administer orally or by injection a composition comprising and effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis with reasonable expectation of success of treating small cell lung cancer or non-small cell lung cancer such as lung adenocarcinoma, and with reasonable expectation of treating lung cancer metastasis.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally or by injection a composition comprising an effective amount of chlorogenic acid to a subject suffering from differentiated lung cancer metastasis because Chen et al. teaches treating lung adenocarcinoma and small cell lung cancer employing chlorogenic acid. One of ordinary skill in the art would have been motivated to administer orally or by injection a composition comprising and effective amount of chlorogenic acid to a subject suffering from differentiated lung cancer metastasis with reasonable expectation of success of treating lung cancer, and with reasonable expectation of treating lung cancer metastasis.
It would have been obvious to optimize the dosage of chlorogenic acid as in instant claim 1. The amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 
Further, Chen et al. discloses that intraperitoneal injection administration of 5-caffeoylquinic acid (chlorogenic acid, see para [0039]) 100 mg/kg, 40 mg/kg, 50 mg/kg (see para [0080]) can significantly inhibit the growth of Lewis lung cancer in mice, and effectively inhibit the metastasis of lung cancer lesions; the dosage ranges from 0.1 to 50 mg/kg i.e which encompasses or reads on instant dosage). Zhang et al. teaches treating Lewis lung cancer by administering chlorogenic acid (see Example3, mice transplanted with Lewis lung cancer treated with chlorogenic acid; claims 9, 11; dosage of injection is 2-4 mg/kg for human is taught (see column 2, lines 15-24). Furthermore, Tsai et al. teaches that CHA is a potential is potential inhibitor on various behaviors including MPP’s expression, adhesion and migration of human lung adenocarcinoma cells; and Tsai teaches employment of 100, 150, 200 µmoles of CHA (see page 1893, right hand column, under Results).
Chen et al., in view of Zhang et al., in view of Tsai et al, and in view of MASARU et al. renders obvious treating small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; renders obvious treating lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis employing a composition comprising effective amount of chlorogenic acid as in instant claims; and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; wherein lung cancer metastasis is brain or bone metastasis or lymph node metastasis will inherently treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma or lung cancer metastasis in brain or bone metastasis or lymph node metastasis of lung cancer; since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor; and Tsai teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma.
Chen et al., in view of Tsai et al, and in view of MASARU et al. renders obvious treating differentiated lung cancer metastasis, and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from differentiated lung cancer metastasis will inherently treat differentiated lung cancer metastasis, since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor; and Tsai teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma.


Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in view of new ground(s) of rejection as discussed above and those found below.
Applicant argues that “Masaru only teaches that chlorogenic acid is cancer metastasis inhibitor……….any pharmaceutical researcher would understand that such claim is very different from the discovery that a compound could act as a single agent to treat a specific disease, e.g., lung cancer metastasis.” Applicant’s arguments have been considered, but not found persuasive because Applicant is arguing against a single reference when the rejection is based on combination of references. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally or by injection a composition comprising an effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis because 1) Chen et al. discloses that intraperitoneal injection administration of 5-caffeoylquinic acid (chlorogenic acid, see para [0039]) 100 mg/kg, 40 mg/kg, 50 mg/kg (see para [0080]) can significantly inhibit the growth of Lewis lung cancer in mice, and effectively inhibit the metastasis of lung cancer lesions; the dosage ranges from 0.1 to 50 mg/kg i.e which encompasses or reads on instant dosage; 2) Zhang et al. teaches treating Lewis lung cancer by administering chlorogenic acid (see Example3, mice transplanted with Lewis lung cancer treated with chlorogenic acid; claims 9, 11; dosage of injection is 2-4 mg/kg for human is taught (see column 2, lines 15-24); 3) Tsai et al. teaches that patients suffering from lung adenocarcinoma usually have metastatic symptoms; Tsai et al. teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma, and 4) MASARU et al. teaches that chlorogenic acid is a cancer metastasis inhibitor. One of ordinary skill in the art would have been motivated to administer orally or by injection a composition comprising and effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis with reasonable expectation of success of treating small cell lung cancer or non-small cell lung cancer such as lung adenocarcinoma, and with reasonable expectation of treating lung cancer metastasis.
The Declaration filed by Jie Zhang has been considered. Applicant’s remarks that the experimental data demonstrate effectiveness of chlorogenic acid in treating abdominal, lymph node, bone, brain metastasis of lung cancer have been considered. Chen et al. discloses that intraperitoneal injection administration of 5-caffeoylquinic acid (chlorogenic acid, see para [0039]) 100 mg/kg, 40 mg/kg, 50 mg/kg (see para [0080]) can significantly inhibit the growth of Lewis lung cancer in mice, and effectively inhibit the metastasis of lung cancer lesions; the dosage ranges from 0.1 to 50 mg/kg i.e which encompasses or reads on instant dosage. Tsai et al. teaches that patients suffering from lung adenocarcinoma usually have metastatic symptoms; Tsai et al. teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma. MASARU et al. teaches that chlorogenic acid is a cancer metastasis inhibitor. Chen et al., in view of Tsai et al, in view of Zhang et al., and in view of MASARU et al. renders obvious treating small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; renders obvious treating lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis employing a composition comprising effective amount of chlorogenic acid as in instant claims; and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; wherein lung cancer metastasis is brain or bone metastasis or lymph node metastasis will inherently treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma or lung cancer metastasis in brain or bone metastasis or lymph node metastasis of lung cancer; since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor; and Tsai teaches that chlorogenic acid can block the metastasis of human lung adenocarcinoma.

2) Claim(s) 1, 3, 4, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bao et al. (CN 101120938, PTO-1449, used English Translation in the rejection), as evidenced by MASARU et al. (JP2007131604, PTO-1449, used English Translation in the rejection), and further in view of Liu (CN 104758277A, PTO-892 of record, used English Translation in the rejection).
Bao et al. discloses treating small cell lung cancer using a composition comprising an effective amount of chlorogenic acid. See claims 1-4; paras [0023]-[0027]. It is taught that the pharmaceutical preparation comprises 1-3000 mg of chlorogenic acid, and pharmaceutically acceptable adjuvants or auxiliary ingredients. See claim 3. It is taught that the composition is an oral or injectable preparation. See claim 4. Bao et al. discloses chlorogenic acid inhibited proliferation of human cancer cell line A549 (lung adenocarcinoma non-small cell carcinomas) in vitro. See para [0020]. In vitro anti-tumor effect of chlorogenic acid employing human lung adenocarcinoma (SP-CA-1); human small cell lung cancer (NCIH446) line is disclosed. See Test Example 1, paras [0146]-[0182]. Bao et al. teaches tablets containing 100 mg of chlorogenic acid. See para [0104].
Bao et al. does not explicitly teach administering a composition comprising an effective amount of chlorogenic acid to a subject to treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis.
Bao et al. does not teach that the dosage of chlorogenic acid is 1.1-4.4 mg/kg.
MASARU et al. teaches that chlorogenic acid is a cancer metastasis inhibitor. See claims; abstract.
Liu teach the use of chlorogenic acid in the preparation of a drug for treating multidrug resistance of cancer such as breast cancer, small cell lung cancer, colon cancer. See para [0001], para [0023]. Liu teaches that the pharmaceutical preparation comprises 1-1000 mg of chlorogenic acid; the clinical dosage of the preparation is 1-100 mg/kg. See paras [0030]-[0032]. Liu teaches that the anti-tumor effect of chlorogenic acid is dose-dependent, and the anti-tumor effect in mouse model of small cell lung cancer (mice, 18-22 g weight; average 20 g) is most obvious at the dose of 20 mg/kg i.e for human it is 2.21 mg/kg (according to instant specification calculation; 20 mg/kg*0.02 kg mouse weight*387.9 body surface area coefficient /70 kg adult weight). See paras [0062]-[0067]; para [0093].
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally or by injection a composition comprising an effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis because Bao et al. discloses treating small cell lung cancer comprising administering a composition comprising an effective amount of chlorogenic acid; Bao et al. discloses in vitro anti-tumor effect of chlorogenic acid employing human lung adenocarcinoma (SP-CA-1); human small cell lung cancer (NCIH446) line. One of ordinary skill in the art would have been motivated to administer orally or by injection a composition comprising and effective amount of chlorogenic acid to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; to a subject suffering from lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis with reasonable expectation of success of treating small cell lung cancer or non-small cell lung cancer such as lung adenocarcinoma, and with reasonable expectation of treating lung cancer metastasis.
Further, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer orally or by injection a composition comprising an effective amount of chlorogenic acid to a subject suffering from differentiated lung cancer metastasis because Bao et al. discloses treating small cell lung cancer comprising administering a composition comprising an effective amount of chlorogenic acid; Bao et al. discloses in vitro anti-tumor effect of chlorogenic acid employing human lung adenocarcinoma (SP-CA-1); human small cell lung cancer (NCIH446) line. One of ordinary skill in the art would have been motivated to administer orally or by injection a composition comprising and effective amount of chlorogenic acid to a subject suffering from differentiated lung cancer metastasis with reasonable expectation of success of treating lung cancer, and with reasonable expectation of treating lung cancer metastasis.
It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer chlorogenic acid in an amount of 1.1-4.4 mg/kg in a pharmaceutical preparation. One of ordinary skill in the art would have been motivated to administer chlorogenic acid in an amount of 1.1-4.4 mg/kg in a pharmaceutical preparation because Liu teaches the use of chlorogenic acid in the preparation of a drug for treating multidrug resistance of cancer such as breast cancer, small cell lung cancer, colon cancer; and Liu teaches that the anti-tumor effect of chlorogenic acid is dose-dependent, and the anti-tumor effect in mouse (mice, 18-22 g weight; average 20 g) is most obvious at the dose of 20 mg/kg i.e for human it is 2.21 mg/kg as in instant claims (according to instant specification calculation; 20 mg/kg*0.02 kg mouse weight*387.9 body surface area coefficient /70 kg adult weight). See paras [0062]-[0067]; para [0093].
Further, the amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 
Bao et al., in view of Liu renders obvious treating small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; renders obvious treating lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis employing a composition comprising an effective amount of chlorogenic acid as in instant claims; and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; wherein lung cancer metastasis is brain or bone metastasis or lymph node metastasis will inherently treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma or lung cancer metastasis in brain or bone metastasis or lymph node metastasis of lung cancer; since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor.
Bao et al. renders obvious treating differentiated lung cancer metastasis, and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from differentiated lung cancer metastasis will inherently treat differentiated lung cancer metastasis, since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor.

Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive in view of new ground(s) of rejection as discussed above and those found below. 
Applicant argues “that prior art knowledge does not necessarily teach or suggest a method of treating lung cancer metastasis with highly specific regimen (i.e., 1.1 — 4.4 mg/kg). Clearly, a skilled artisan, even in view of Bao, Liu, etc., would not have arrived in the claimed methods.” Applicant’s arguments have been considered, but not found persuasive. It would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer chlorogenic acid in an amount of 1.1-4.4 mg/kg in a pharmaceutical preparation. One of ordinary skill in the art would have been motivated to administer chlorogenic acid in an amount of 1.1-4.4 mg/kg in a pharmaceutical preparation because Liu teaches the use of chlorogenic acid in the preparation of a drug for treating multidrug resistance of cancer such as breast cancer, small cell lung cancer, colon cancer; and Liu teaches that the anti-tumor effect of chlorogenic acid is dose-dependent, and the anti-tumor effect in mouse (mice, 18-22 g weight; average 20 g) is most obvious at the dose of 20 mg/kg i.e for human it is 2.21 mg/kg (according to instant specification calculation; 20 mg/kg*0.02 kg mouse weight*387.9 body surface area coefficient /70 kg adult weight). See paras [0062]-[0067]; para [0093].
Further, the amount of a specific dosage in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize. 
Bao et al., in view of Liu renders obvious treating small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; renders obvious treating lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis employing a composition comprising an effective amount of chlorogenic acid; and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; wherein lung cancer metastasis is brain or bone metastasis or lymph node metastasis will inherently treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma or lung cancer metastasis in brain or bone metastasis or lymph node metastasis of lung cancer; since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor.
The Declaration filed by Jie Zhang has been considered. Applicant’s remarks that the experimental data demonstrate effectiveness of chlorogenic acid in treating abdominal, lymph node, bone, brain metastasis of lung cancer have been considered. Bao et al. discloses treating small cell lung cancer comprising administering a composition comprising an effective amount of chlorogenic acid; Bao et al. discloses in vitro anti-tumor effect of chlorogenic acid employing human lung adenocarcinoma (SP-CA-1); human small cell lung cancer (NCIH446) line. Liu teaches the use of chlorogenic acid in the preparation of a drug for treating multidrug resistance of cancer such as breast cancer, small cell lung cancer, colon cancer; and Liu teaches that the anti-tumor effect of chlorogenic acid is dose-dependent, and the anti-tumor effect in mouse (mice, 18-22 g weight; average 20 g) is most obvious at the dose of 20 mg/kg i.e for human it is 2.21 mg/kg as in instant claims (according to instant specification calculation; 20 mg/kg*0.02 kg mouse weight*387.9 body surface area coefficient /70 kg adult weight). See paras [0062]-[0067]; para [0093]. Bao et al., in view of Liu renders obvious treating small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; renders obvious treating lung cancer metastasis wherein the metastasis is brain or bone metastasis or lymph node metastasis employing a composition comprising an effective amount of chlorogenic acid as in instant claims; and administration of a composition comprising effective amount of chlorogenic acid orally or by injection to a subject suffering from small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma; wherein lung cancer metastasis is brain or bone metastasis or lymph node metastasis will inherently treat small cell lung cancer metastasis or non-small cell lung cancer metastasis such as lung adenocarcinoma or lung cancer metastasis in brain or bone metastasis or lymph node metastasis of lung cancer; since as evidenced by MASARU et al. chlorogenic acid is a cancer metastasis inhibitor.

Prior Art of Record:
CN 104490761 A or WO 2016095649 A1: USE of a isochlorogenic acid Composition in the form of tablet, granules, capsule, granules, injection solution or injection powder used for preparing medicine for increasing immunity and treating lung cancer, kidney cancer, liver cancer, uterine cancer, breast cancer, pancreatic cancer, leukemia and brain tumor (claimed;

CN 105582004 or WO2017121364; PTO-1449; lung cancer stem cells treated with chlorogenic acid;
CN105582004 or WO2017121364…tumors, metastasis is prevented (PTO-1449);
US 20100173990 A1; TITLE: Transglutaminase Inhibitor Comprising Chlorogenic Acid; metastasis; 
                        


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOBHA KANTAMNENI, Ph.D whose telephone number is (571)272-2930.  The examiner can normally be reached on Monday to Friday; 8.00 am-4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel, Ph.D can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627